Citation Nr: 1204020	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  08-37 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine


THE ISSUE

Entitlement to an increased compensable evaluation for the service-connected right knee patellofemoral joint syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from August 1984 to May 1988 and from December 2003 to March 2005.   

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision which determined that new and material evidence was not received to reopen a claim for service connection for a bilateral shoulder disability and denied entitlement to an increased compensable rating for the right knee patellofemoral joint syndrome.  The Veteran perfected an appeal for the increased rating issue.  

The Veteran filed a notice of disagreement as to the issue of whether new and material evidence has been received to reopen the claim for service connection for a bilateral shoulder disability.  However, this claim was reopened and granted in a September 2008 rating decision.  

The Board notes that in November 2008, the Veteran requested a hearing before the Board.  A hearing was scheduled in June 2010 and the Veteran failed to report to the hearing without explanation.  Accordingly, the Board will proceed as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  See also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability). 

The Board finds that a VA examination to obtain medical evidence as to the nature and current severity of the right knee disability is warranted.  Review of the record shows that the right knee disability was last examined in March 2008.  An x-ray examination was not performed.  The Board finds that another examination is necessary to adequately evaluate the disability and adjudicate the claim.  

The RO should also contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain the pertinent VA and non-VA treatment records showing treatment of the right knee disability.  The RO should make an attempt to obtain any treatment records identified by the Veteran.  Of record are VA treatment records dated from February 2005 to December 2009.  The RO should obtain the VA treatment records from the VA Healthcare System dated from December 2009.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  


Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and ask him to identify all VA and non-VA medical treatment rendered for the service-connected right knee disability. 

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any additional evidence.  

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  

The letter should invite the Veteran to submit any pertinent medical evidence in support of the claim.

2.  The RO should obtain the VA treatment records from the VA Healthcare System dated from December 2009 showing treatment of the service-connected right knee disability.   

3.  The RO should schedule the Veteran for a VA examination to determine the current severity of the service-connected right knee disability.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  

The examiner should report the range of motion in the right knee in degrees.  The examiner should determine whether the right knee disability is manifested by painful motion, weakened movement, excess fatigability, or incoordination.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any painful motion, weakened movement, excess fatigability, or incoordination.  

The examiner should report whether there is lateral subluxation or lateral instability of the right knee, and if present, express an opinion as to the severity of such subluxation or lateral instability (slight, moderate, or severe).  An X-ray examination of the knee should be performed.  The examiner should report whether the functional impairment due to the right knee disability is severe, moderate or slight.  

If the examiner(s) are unable to provide the requested information with any degree of medical certainty, the examiner should indicate that.  The examiner(s) should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report. 

4.  Following completion of all indicated development, the RO readjudicate the issue remaining on appeal in light of all the evidence of record.  If any benefits sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

